DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a content of silica relative to the weight of “components excluding a solvent in the interlayer insulating material” an a content of the epoxy compound and the curing agent relative to the weight of “components excluding the silica and a solvent in the interlayer insulating material.” The scope of the claim is indefinite because it is not clear if a solvent is required to be present in the interlayer insulating material. Also note that claims 3 and 6 similarly provide contents relative to weight of components that exclude a solvent. All dependent claims are rejected for the same reason. 



Claim Rejections - 35 USC § 103
Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizori (US 2008/0075961).
Regarding claims 1, 3, and 6:
Mizori discloses thermosetting adhesive compositions for use in printed wiring boards [0002; 0112]. The composition comprises, by weight, 0.05-98% of an imide-extended polymaleimide compound, 10-90% of a comonomer that can be selected to be epoxy, 0.1-5% of a curing initiator, and 0-90% of a filler [0092]. Silica is a suitable filler to modify the rheology of the composition [0101]. The polymaleimide compound is formed by reaction between a dianhydride and a dimer acid diamine [0066; 0129]. The examiner submits the adhesive compositions not containing conductive fillers are intrinsically insulating as claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select any of the components taught by Mizori as being suitable for its adhesive compositions, including those presently claimed and in amounts as presently claimed, to provide an adhesive according to its invention.
Regarding claim 4:
The maleimide group is capable of reacting with an epoxy group.
Regarding claim 5:
Although Mizori teaches the polymaleimide can have siloxane moieties [0059], they are not required. Therefore, Mizori discloses polyimides not having a siloxane skeleton.
Regarding claim 7:
Mizori teaches the curative can be phenyl ester [0065].


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizori (US 2008/0075961) in view of Saito et al. (JP 2015-117278).
Note: citations refer to the machine translation of JP ‘278 provided with this Office Action.
Regarding claim 2:
Mizori discloses thermosetting adhesive compositions as previously explained.
Mizori is silent with regard to the molecular weight of the polyimide.
It was known in the art to vary the molecular weight of a polyimide to provide the desired properties. For example, Saito discloses an adhesive composition comprising (I) a polyimide resin, (II) an epoxy resin, and (III) a curing agent [abstract]. Saito teaches the molecular weight of the polyimide can be varied as needed, including over values of 2,000-50,000 or 5,000-25,000, to provide sufficient mechanical strength while avoiding the need to use excessive amounts of solvent [0009].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight of Mizori’s polyimide, including over values presently claimed, to provide the desired properties for a given end use.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizori (US 2008/0075961) in view of Hayashi et al. (US 2015/0210884).
Regarding claim 8:
Mizori discloses thermosetting adhesive compositions as previously explained. The adhesive can be used to make printed wiring boards [0112].
Mizori is silent with regard to a multilayer printed wiring board as presently claimed.
Such structures were known in the art. For example, Hayashi discloses multilayer printed wiring boards comprising an insulation layer of thermosetting resin [0001-0002; 0011-0012]. The boards comprise a circuit board, a plurality of insulating layers, and a metal layer arranged between the insulation layers [0127-0132].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the thermosetting adhesive in a multilayer printed wiring board as known in the art to provide a printed wiring board having the desired wiring patterns for a given end use.


Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukukawa et al. (JP 2016-041797).
Note: citations refer to the machine translation of JP ‘797 provided with this Office Action.
Regarding claims 1, 3, and 7:
Fukukawa discloses an adhesive comprising (A) an epoxy resin, (B) an active ester curing agent, (C) a curing accelerator, (D) a polyimide resin obtained by reacting a tetracarboxylic acid component and a dimer acid diamine, and (E) an inorganic filler [abstract; 0001; 0008]. Silica is the preferred inorganic filler [0035-0036]. The amount of epoxy resin (A) is 1-25% by mass relative to the sum of (A) to (E) [0017]. The amount of active ester curing agent (B) is 0.9-1.1 equivalents to epoxy equivalents [0023-0026]. The amount of curing accelerator (C) is 0.01-1.0 parts per 100 parts by mass of epoxy resin (A) [0030]. The amount of polyimide resin (D) is 30-80% by weight relative to the sum of (A) to (E) [0034]. The amount of filler (E) is 5-60% by weight relative to the sum of (A) to (E) [0038]. In combination, these amounts overlap with the presently claimed amounts. The adhesive is insulative [0071].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of the components, including over amounts within the presently claimed range, to vary the properties as desired for a given end use of the adhesive as taught by Fukukawa.
Regarding claim 5:
The polyimide does not contain a siloxane skeleton [0031].

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukukawa et al. (JP 2016-041797) in view of Saito et al. (JP 2015-117278)
Note: citations refer to the machine translation of JP ‘278 provided with this Office Action.
Regarding claim 2:
Fukukawa discloses adhesive compositions as previously explained.
Fukukawa is silent with regard to the molecular weight of the polyimide.
It was known in the art to vary the molecular weight of a polyimide to provide the desired properties. For example, Saito discloses an adhesive composition comprising (I) a polyimide resin, (II) an epoxy resin, and (III) a curing agent [abstract]. Saito teaches the molecular weight of the polyimide can be varied as needed, including over values of 2,000-50,000 or 5,000-25,000, to provide sufficient mechanical strength while avoiding the need to use excessive amounts of solvent [0009].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the molecular weight of Fukukawa’s polyimide, including over values presently claimed, to provide the desired properties for a given end use.
Regarding claim 4:
Fukukawa is silent with regard to a functionalized polyimide.
The use of functional groups was known in the art. Saito discloses an adhesive composition as noted above. The polyimide comprises dimer acid diamines [0021]. Saito further teaches the addition of functional groups that react with the epoxy resin to improve the toughness of the adhesive [0040].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add functional groups to the polyimide that react with the epoxy resin to improve the toughness of the adhesive.



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukukawa et al. (JP 2016-041797) in view of Hayashi et al. (US 2015/0210884).
Regarding claim 8:
Fukukawa discloses adhesive compositions as previously explained. The adhesive can be used to make printed wiring boards [0013].
Fukukawa is silent with regard to a multilayer printed wiring board as presently claimed.
Such structures were known in the art. For example, Hayashi discloses multilayer printed wiring boards comprising an insulation layer of thermosetting resin [0001-0002; 0011-0012]. The boards comprise a circuit board, a plurality of insulating layers, and a metal layer arranged between the insulation layers [0127-0132].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the thermosetting adhesive in a multilayer printed wiring board as known in the art to provide a printed wiring board having the desired wiring patterns for a given end use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787